Citation Nr: 0730449	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for a post-operative right 
inguinal hernia repair scar from August 27, 2002?

2.  What evaluation is warranted for residuals of a right 
scaphoid fracture with right thumb arthrosis from August 27, 
2002?

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1994 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Since August 27, 2002, a post-operative right inguinal 
hernia repair scar has not been manifested by limitation of 
motion of the affected body part, and the scar is neither 
poorly nourished, nor manifested by repeated ulceration.

2.  The veteran is right handed.

3.  The veteran's right thumb is not ankylosed, and arthrosis 
of the right thumb does not cause limitation of motion to 
such a degree that it causes more than a two inch gap between 
the thumb pad and the fingers.

4.  While the veteran is able to touch his right thumb to the 
palmar crease and touch his thumb to all fingers, right thumb 
motion has been objectively painful throughout the appellate 
term.

5.  Since the veteran is in receipt of a compensable 10 
percent rating for his service-connected right scaphoid 
fracture effective from August 27, 2002, he cannot receive 
additional compensation under the provisions of 38 C.F.R. § 
3.324 as a matter of law.




CONCLUSIONS OF LAW

1.  Since August 27, 2002, the criteria for a compensable 
evaluation for a post-operative right inguinal hernia repair 
scar have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.31, 4.118, Diagnostic Codes 7338, 
7801, 7802, 7803, 7804, 7805 (2006).

2.  Since August 27, 2002, a rating of 10 percent is 
warranted for residuals of a right scaphoid fracture with 
right thumb arthrosis. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5216-5230 (2006).

3.  In light of the compensable rating assigned for residuals 
of a right scaphoid fracture with right thumb arthrosis, a 
compensable evaluation pursuant to the provisions of 38 
C.F.R. § 3.324 is precluded as a matter of law.  38 C.F.R. § 
3.324 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2002 and in 
attachments to May 2003 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial noncompensable ratings 
assigned for a post-operative right inguinal hernia repair 
scar and a right scaphoid fracture with residual right thumb 
arthrosis, he is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).  

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2006).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  A February 2005 statement of 
the case notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

I.  What evaluation is warranted for a post-operative right 
inguinal hernia repair scar from August 27, 2002?

The service medical records indicate the veteran underwent 
two right inguinal hernia repairs.

The veteran's post-operative right inguinal hernia repair 
scar is currently evaluated as noncompensable under 38 C.F.R. 
§ 4.118, Code 7805 (2006).

Under the old law, a compensable evaluation for scars 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part which they affect. 38 C.F.R. § 4.118, Codes 
7803, 7804, and 7805 (2002).

The new provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2006) provide that scars that are 
superficial or painful on examination; or, unstable; or, 
productive of a functional limitation of the affected part 
are to be evaluated as 10 percent disabling.

At no time during the appellate period has objective evidence 
been presented showing that the scar is unstable, poorly 
nourished, or has repeated ulceration.  The scar does not 
cause a limitation of motion.  VA examinations noted a seven 
to nine centimeter scar in the right inguinal area.  The May 
2005 VA examiner noted the scar was level with no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion due to the scar.  In 
addition, VA physical examinations of April 2003 and May 2005 
did not reveal evidence of fatigability, instability, muscle 
atrophy, and painful motion.  In light of these factors, the 
Board finds that the evidence preponderates against finding 
that the veteran meets the criteria for an increased rating 
for either scar under 38 C.F.R. § 4.118 under either the old 
or new provisions.

Additionally, the rating schedule provides for inguinal 
hernias; however, there has been no objective evidence of a 
recurrent right inguinal hernia during the appellate term 
that requires a truss or belt to warrant a 10 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.  As noted 
above, there was no evidence of recurrence of the right 
inguinal hernia upon VA examination in May 2005.

II.  What evaluation is warranted for a right scaphoid 
fracture with residual right thumb arthrosis from August 27, 
2002?

The veteran fractured his right thumb in-service during a 
fall.

A finger or thumb disability is evaluated based on limitation 
of motion.  A noncompensable evaluation is assignable for 
limitation of motion of the thumb with a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers. A 10 percent 
evaluation is assignable for a limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. 38 C.F.R. § 4.71a, Code 
5228.

A May 2005 VA examination noted palmar abduction was 45 
degrees for the right thumb and 75 degrees for the left 
thumb.  He could touch the thumb to all fingers, and 
approximate the proximal transverse crease of the palm 
without difficulty.

Under 38 C.F.R. § 4.71a, Code 5224, favorable ankylosis 
warrants a 10 percent rating is warranted. With unfavorable 
ankylosis a 20 percent rating is warranted. As there is no 
objective medical evidence of ankylosis, a compensable rating 
is not warranted under Code 5224.

The above evidence establishes that the veteran's right thumb 
is not ankylosed, favorably or unfavorably, and does not 
cause limitation of motion to such a degree that it hinders 
the veteran's ability to oppose completely his fingers with 
his thumb. Therefore, a higher evaluation is not assignable 
for limitation of motion under the revised criteria for 
rating thumb disabilities.

A 10 percent evaluation is assignable, however, under either 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, or 38 
C.F.R. § 4.59, based on the documented pain on motion which 
was demonstrated at the April 2003 and May 2005 VA 
examinations.  The April 2003 VA examination noted that the 
appellant was using prescribed pain medication for his thumb, 
and the May 2005 examiner noted right thumb pain on motion.  
Accordingly, after resolving reasonable doubt in favor of the 
veteran, a rating of 10 percent is warranted under 38 C.F.R. 
§ 4.59.

The medical opinions are against the assignment of more than 
a 10 percent rating in this case.  As previously discussed, 
the objective medical evidence does not show such a degree of 
limitation of motion of the right thumb or any ankylosis so 
as to warrant a rating in excess of 10 percent.

III.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.

The veteran has been granted service connection and has been 
assigned a 10 percent disability rating for his right thumb 
disorder from August 27, 2002, the date that he filed a claim 
for compensation (i.e., for the entire appeal period at 
issue). See 38 C.F.R. § 3.400 (2006). Consequently, as a 
compensable rating under 38 C.F.R. § 3.324 requires that the 
appellant not be in receipt of a compensable rating for any 
service-connected disorder, the claim is denied as a matter 
of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable rating for a post-operative 
right inguinal hernia repair scar is denied.

Entitlement to a 10 percent rating for right scaphoid 
fracture with residual right thumb arthrosis since August 27, 
2002, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


